          Case 1:18-cv-06681-NRB Document 23 Filed 02/27/19 Page 1 of 1

                                                                 USllC SDNY
                                                                 DOCC\IENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------x
                                                             l   EI ECTRONICALL Y FILED
                                                                 D(H ::       ______,_,----+-.'- -
                                                             '
David Chasman, Haim Seth Chasman,                                '") A ' ;    ,:1u:: D:_~,__/2---'-7.,__/fi._1_
                      Plaintiffs,
                                                                       0 RD ER
               - against -
                                                                 18 Civ. 668l(NRB)
JP Morgan Chase Bank, NA
Chase Bank, and related subsidiaries,
Successor by merger of First National
Bank of Chicago,

                      Defendants.
---------------------------------------x

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

        Having    reviewed     the   parties'       pre-motion               letters,             dated

January 10,      2019 and February 8,         2019,   the Court has determined

that defendant may bring its motion for judgment on the pleadings

without       the necessity of a pre-motion conference.                             The parties

should confer on a briefing schedule agreeable to both sides,                                            in

which    no    more   than   sixty   ( 60)   days   elapse       from         the       filing           of

defendant's motion to the filing of defendant's reply.

        SO ORDERED.

Dated:         New York, New York
               February~7, 2019


                                               L~~
                                               NAOMI REICE BUCHWALD
                                               UNITED STATES DISTRICT JUDGE
